Filing Date: 6/12/2019
Claimed Priority Dates: 2/2/2015 (US 14/611,953)
6/16/2011 (US 13/162,088)
Applicant(s): Dehe et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 6/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Non-Responsive Election
In their communication filed on 6/1/2021 in reply to the previous restriction, the applicants elected for examination without traverse the species reading on the top view illustrated in figure 11A, the Species Group 1 with the corrugation illustrated in figure 2O, and the process illustrated in figures 2A-2O.  The applicants indicated that claims 1-20 read on the elected species.  However, claims 1, 14 and 20 read on non-elected species of the invention causing all pending claims to read on a non-elected species.  Accordingly, claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Since all pending claims are drawn to a non-elected species, the election is non-responsive (MPEP § 821.03) and has not been entered.
Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, the applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  Extensions of this time period under 37 CFR 1.136(a) are available but in no case can any extension carry the date for reply to this letter beyond the maximum period of six months set by statute (35 U.S.C. 133). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro whose telephone number is (571)-272-1716. The examiner can be reached Monday through Thursday from 9:00 am to 7:00 pm.  If it is necessary, the examiner's supervisor, Wael Fahmy, can be reached at (571)-272-1705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814